Title: From Thomas Jefferson to Edward Stevens, 14 June 1797
From: Jefferson, Thomas
To: Stevens, Edward


                    
                        Dear Sir
                        Philadelphia June 14. 97.
                    
                    I recieved duly through your kindness the survey from Mr. Strode of the road from Georgetown to Stevensburg. I propose on my passage through George town to confer with the Bridge company and get them to undertake having the road conducted from their bridge to the Culpeper line, after which I presume every county will go on with it till it gets into the direct and proper road at Prince Edward courthouse. I observe there are some little difficulties in your county, excited by an inclination in some to draw it by their courthouse. I think it possible that a winter road in that direction may become an object as an appendix to the other. But the main object is to give us the benefit of a straight road through the level country in such seasons of the year as it can be used. I hope therefore that this may be accomodated.—Congress I think will determine to trust to the event of their negociation, and to do little at their present session, such is the complexion of their votes hitherto. They spent most of their fire on the address, and are now rather more temperate. The great events of Europe have not been without their influence on our debates. Buonaparte’s victories, the peace of Austria, bankruptcy of England and mutiny in her fleet, have been differently felt here. British and French spoliations both continue as high as they ever were. I hope myself, that as this must be the last campaign in Europe, we may rub through this summer without war, and in the interval of peace try whether we cannot so arrange our commerce and navigation as to make them the instruments of preserving peace and justice to us hereafter. Our people must consent to small occasional sacrifices, to avoid the greater evil of war. I am with great esteem Dear Sir Your friend & servt.
                    
                        Th: Jefferson
                    
                